DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 17 May 2019 are approved. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Guery 2,564,530 is representative of the closest prior art. Guery discloses a nacelle for an aircraft engine A in Fig. 1 comprising a cowling 1, a fixed structure A that has an opening (Fig. 2), a hinge system 3 connecting the cowling to the fixed structure, said cowling being rotationally mobile around a pivot axis 3 between a closed position in which the cowling masks the opening and an open position (Fig. 2) in which the cowling at least partially clears the opening. The hinge system in Guery comprises at least two hinges 3, each of which has at least two parts, with a first part 28 integral with the fixed structure and a second part 1 integral with the cowling, as well as at least one pivot shaft 3 connecting the parts in pairs, one of the parts 1 having a swan neck shape, the pivot shafts of the hinges being aligned and forming the pivot axis. Guery’s nacelle also has two stops, including a first stop 15 integral with the fixed structure A and a second stop 14 integral with the cowling 1, wherein the first and second stops are configured to be in contact one against the other when the cowling is in the closed position as shown in Fig. 1 .The first and second stops in Guery are configured to inherently absorb a part of the loads oriented along a direction perpendicular to the pivot axis when the cowling is in the closed position. However, Guery does not teach or suggest the first and second stops respectively including first and second contact surfaces which are cylinder portions having a revolution axis merged with the pivot axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783